           Case 1:20-cv-05240-LJL Document 57 Filed 10/05/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 10/5/2020
                                                                       :
CONVERGEN ENERGY WI, LLC,                                              :
                                                                       :
                                    Plaintiff,                         :
                  -v-                                                  :    20-cv-5240 (LJL)
                                                                       :
L’ANSE WARDEN ELECTRIC COMPANY, LLC,                                   :   OPINION AND ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiff Convergen Energy WI, LLC (“Plaintiff” or “CEW”) moves, pursuant to Fed. R.

Civ. P. 65, for a preliminary injunction compelling Defendant L’Anse Warden Electric

Company, LLC (“Defendant” or “L’Anse”) to continue to perform under a supply agreement

pursuant to which CEW supplies fuel pellets to L’Anse, including to compel L’Anse to pay for

amounts currently due and for future fuel pellet deliveries.

                                               BACKGROUND

        The background facts of this case have been laid out in the Court’s prior opinions.1

        Plaintiff owns a proprietary process to convert waste materials, such as paper and plastic,

into a coal substitute fuel pellet. Dkt. No. 7 (“Hansen Decl.”) ¶ 3. Defendant is a subsidiary of

Convergen Energy, LLC (“Convergen”) that produces electric power utilizing, in part, the CEW

pellets as fuel. Prior to January 31, 2020, L’Anse and CEW were under the common ownership

of Convergen, and ultimately of a conglomerate named Libra Group. Id. ¶¶ 4-5; Dkt. No. 22

(“Patrignani Decl.”) ¶ 3.


1
  See Convergen Energy LLC v. Brooks, 2020 WL 5549039, at *1-4 (S.D.N.Y. Sept. 16, 2020);
id., 2020 WL 4500184, at *1-3 (S.D.N.Y. Aug. 5, 2020); id., 2020 WL 4038353, at *1-2
(S.D.N.Y. July 17, 2020).
         Case 1:20-cv-05240-LJL Document 57 Filed 10/05/20 Page 2 of 14




       On November 5, 2019, NianticVista Energy, LLC (“Niantic”) made an offer to

Convergen for CEW. The offer letter stated: “As a condition to closing, a supply agreement

between the Company and its affiliate, the L’Anse Warden Electric Company, must be executed

under standard market terms.” Patrignani Decl. ¶ 11. Effective January 29, 2020, Convergen,

CEW, and Niantic signed an agreement to sell CEW to Niantic for $5.5 million (the “Acquisition

Agreement”). The sale closed on January 31, 2020 (the “Acquisition”). See Convergen Energy,

2020 WL 5549039, at *1-2.

       On January 31, 2020, concurrent with the Acquisition and as contemplated by it, L’Anse

entered into a supply agreement with CEW (the “Supply Agreement”). Dkt. No. 4 ¶ 2; Hansen

Decl., Ex. A (the Supply Agreement). The Supply Agreement provided that CEW, as the seller,

would supply to L’Anse, as the buyer, a minimum quantity of 40,000 total tons per year of

engineered fuel pellets in return for L’Anse’s agreement to pay CEW a base price of $50 per ton,

to be adjusted on each anniversary date of the effective date of the Supply Agreement. Hansen

Decl., Ex. A at 2. L’Anse was required to pay invoices no later than 30 days after receipt of each

weekly invoice. Id. at 3. The Supply Agreement was signed by Gregory Merle on behalf of

CEW and by Fidel Andueza on behalf of L’Anse. Id. at 4.

       Prior to the Supply Agreement, there was no contract for fuel pellets between CEW and

L’Anse. L’Anse ordered pellets at its sole discretion and CEW billed L’Anse via invoice. As

part of the sale transaction and pursuant to the Supply Agreement, CEW agreed to sell to L’Anse

and L’Anse agreed to purchase from CEW specified quantities of fuel pellets at specified prices

over a ten-year time period. CEW produces the fuel pellets in Green Bay, Wisconsin and then

ships them to a Michigan warehouse or directly to the L’Anse facility. L’Anse receives the fuel

pellets from that warehouse for use or directly from CEW’s Green Bay facility, and CEW bills




                                                2
            Case 1:20-cv-05240-LJL Document 57 Filed 10/05/20 Page 3 of 14




L’Anse for pellets received. Title to the goods transfers when L’Anse receives the pellets at its

facility.

        Prior to the sale of CEW, L’Anse and CEW were co-borrowers under a credit facility

with BMO Harris Bank, N.A. (“BMO”). The facility included a term loan, a line of credit, and a

letter of credit which was placed as an operating security under a provision of a power purchase

agreement to which L’Anse was a party. Hansen Decl. ¶ 8.

        Simultaneous with the execution of the Supply Agreement, CEW and L’Anse each

entered into a Collateral Assignment with BMO, dated January 31, 2020, pursuant to which each

party collaterally assigned to BMO all of its rights, title, and interest of, in, and to the Supply

Agreement and granted to BMO a security interest in the rights and remedies of such party under

the Supply Agreement. Hansen Decl., Ex. A at 1. To that end, each party to the Supply

Agreement agreed that they would not terminate the Supply Agreement without providing a

notice of default to BMO and agreed further that in the event of a default, BMO would have a

right to cure the default. Id. CEW and L’Anse agreed that upon BMO succeeding to a party’s

interest under the Supply Agreement pursuant to the Collateral Assignment of such party, the

other party would treat BMO as a party to the Supply Agreement and to be bound by and

perform all of the obligations and conditions imposed upon such other party under the Supply

Agreement. Id. at 1-2. The events of default include a material breach or threatened material

breach of the Supply Agreement that has not been cured within a commercially reasonable time

not to exceed 30 days following the receipt of written notice of the breach or threatened breach.

Id. at 1.

        On or about April 1, 2020, L’Anse ceased making any payments to CEW due to its

contention that the Supply Agreement was procured by fraud. Hansen Decl. ¶ 11. CEW claims




                                                   3
         Case 1:20-cv-05240-LJL Document 57 Filed 10/05/20 Page 4 of 14




that as of June 10, 2020, L’Anse owed CEW roughly $300,000, with that amount continuing to

increase with each shipment of payments. Id. L’Anse claims to be operating under the status

quo prior to the alleged fraud and seeks to offset its damages against the amounts it owes to

CEW. Patrignani Decl. ¶ 5; Dkt. No. 20 at 8.

       Despite not making payments, L’Anse continues to request and receive pellets at its

facility and has not raised any issues with the quality of the pellets or otherwise suggested that

CEW has not performed its obligations under the Supply Agreement. Hansen Decl. ¶ 13. CEW

has sent invoices and otherwise made repeated demands that L’Anse pay its debt. Id. ¶ 15; id.,

Ex. C. L’Anse also has not given notice of default to BMO as is required if any party seeks to

terminate the agreement for default. Id. ¶ 16; id., Ex A at 1.

       Pursuant to the Supply Agreement, disputes under the agreement are to be resolved using

binding arbitrations through the American Arbitration Association (“AAA”). Hansen Decl., Ex.

A at 6. At the same time, the Supply Agreement explicitly preserves the right of any party to

approach the Court to seek injunctive relief. Under “Additional Terms and Conditions,” the

Supply Agreement states:

       Each party acknowledges and agrees that the other party would be damaged
       irreparably in the event any of the provisions of this Agreement are not performed
       in accordance with their specific terms. Accordingly, pending completion of
       arbitration pursuant to this provision, either party shall have the right to seek a
       temporary restraining order, injunctive relief or other interim or provision relief on
       the grounds that such relief would otherwise be available at law or in equity. If any
       such relief is obtained, the arbitrator will address the continuance, modification or
       termination of such relief, and the decision regarding such relief shall be binding
       on the parties.

Hansen Decl., Ex. A at 7.

                                   PROCEDURAL HISTORY

       On June 4, 2020, CEW filed an arbitration demand with the AAA against L’Anse seeking

to recover payments due under the Supply Agreement.


                                                  4
         Case 1:20-cv-05240-LJL Document 57 Filed 10/05/20 Page 5 of 14




       On June 10, 2020, CEW filed suit against L’Anse in the Circuit Court for Dane County,

Wisconsin seeking injunctive relief requiring L’Anse to continue to perform under the Supply

Agreement. The action was subsequently removed to the District Court for the Western District

of Wisconsin on June 15, 2020 under the caption Convergen Energy WI, LLC v. L’Anse Warden

Electric Company, LLC, 20-cv-0543 (W.D. Wis.).

       On June 16, 2020, CEW moved for a preliminary injunction. The parties completed

briefing on June 25, 2020. On July 6, 2020, L’Anse filed a motion for leave to file a sur-reply.

       On July 8, 2020, the action was transferred to this Court. In the district court’s order

granting transfer, the Honorable William M. Conley stated that he would not take up the motion

for preliminary injunction due to the transfer. See Convergen Energy WI, LLC, 20-cv-0543

(W.D. Wis. July 8, 2020), Dkt No. 36.

       After the action was transferred, CEW filed a letter in opposition to the motion for leave

to file a sur-reply on July 13, 2020. On August 19, 2020 and September 10, 2020, CEW filed

letters “to update the Court regarding the current status of the arbitration.” Dkt. Nos. 47, 48. In

the August 19, 2020 letter, CEW informed the Court that L’Anse had recently stopped requesting

pellets from CEW and that CEW intended to assert a claim based on that refusal in the

arbitration. Dkt No. 47 at 1 n.2. At the same time, CEW stated that it did not anticipate a need

to raise these claims before this Court. Id.

       This Court granted the motion to file the sur-reply largely to respond to new arguments

and new factual assertions in Plaintiff’s reply brief. Dkt. No. 51. The Court also scheduled a

conference and ordered the parties to submit a joint letter informing the Court on (1) whether

CEW was still seeking a preliminary injunction; (2) the status of the arbitration and whether

preliminary injunctive relief was available in that proceeding; and (3) whether the parties were




                                                 5
         Case 1:20-cv-05240-LJL Document 57 Filed 10/05/20 Page 6 of 14




prepared to rest on their papers and accompanying declarations in connection with the motion for

a preliminary injunction. Dkt. Nos. 50, 51.

       The parties filed the joint letter on September 22, 2020. First, CEW informed the Court

that it was still seeking preliminary injunctive relief. Dkt No. 52 at 1. Second, CEW further

informed that an arbitrator had been proposed, but not confirmed, and that L’Anse planned to file

an objection to the proposed arbitrator and a request that the Supply Agreement arbitration be

consolidated with the Acquisition Agreement arbitration, which would require a three-person

panel. There would be some delay as a result of the need for the AAA to make a decision on that

request and likely as a result of other procedural motions. CEW also informed the Court that it

had asked for preliminary injunctive relief in the Supply Agreement arbitration. Finally, L’Anse

indicated that it was prepared to rest on its papers (and therefore not rely on oral testimony), but

CEW asked for leave to file two supplemental declarations and for the additional relief of

compelling specific performance. Id. at 1-2.

       Plaintiff further updated the Court on the status of the arbitration by letter of September

23, 2020. L’Anse had objected to the arbitrator and AAA had given CEW five days to respond.

Thereafter, the matter would be placed before AAA’s Administrative Review Council. If the

objection to the arbitrator and the process were sustained, the arbitrator selection process would

begin anew, months after the arbitration was commenced on June 4, 2020. Dkt No. 53 at 1.

       The Court held the conference on September 25, 2020. At that conference, it indicated

that it would permit CEW to submit the two supplemental declarations but only if L’Anse were

given an opportunity to challenge those declarations through expedited discovery. The Court

also offered CEW the alternative option of resting on its current papers, without the




                                                  6
         Case 1:20-cv-05240-LJL Document 57 Filed 10/05/20 Page 7 of 14




supplemental declarations, and to have the hearing on the motion for the preliminary injunction

within a week, to be followed by a speedy decision.

       CEW accepted the second alternative and the Court scheduled a hearing for October 1,

2020. Both sides consented to the Court deciding the matter on the papers with the October 1,

2020 hearing to be limited to oral argument.

                                          DISCUSSION

       A preliminary injunction is “an extraordinary remedy never awarded as of right.” Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008).2 The movant seeking a preliminary

injunction must prove each of the following elements: (1) likelihood of success on the merits; (2)

irreparable harm absent injunctive relief; (3) that the public’s interest weighs in favor of

injunctive relief; and (4) that the balance of hardships tips decidedly in the movant’s favor. See

id. at 20; Metro Taxicab Bd. of Trade v. City of New York, 615 F.3d 152, 156 (2d Cir. 2010).

Moreover, “[a] showing of irreparable harm is the single most important prerequisite for the

issuance of a preliminary injunction.” Faively Transp. Malmo AB v. Wabtec Corp., 559 F.3d

110, 118 (2d Cir. 2009); see Singas Famous Pizza Brands Corp. v. N.Y. Adver. LLC, 468 F.

App’x 43, 45 (2d Cir. 2012). “To satisfy the irreparable harm requirement, Plaintiff[] must

demonstrate that absent a preliminary injunction [it] will suffer an injury that is neither remote

nor speculative, but actual and imminent, and one that cannot be remedied if a court waits until



2
  Even where the parties have agreed to arbitrate a dispute, the “Second Circuit has repeatedly
held that courts retain the power, and the responsibility, to consider applications for preliminary
injunctions while a dispute is being arbitrated.” General Mills, Inc. v. Champion Petfoods USA,
Inc., 2020 WL 915824, at *3 (Feb. 26, 2020) (citing cases); see Am. Exp. Fin. Advisors Inc. v.
Thorley, 147 F.3d 229, 231 (2d Cir. 1998) (“[C]ourts should consider the merits of a requested
preliminary injunction even where the validity of the underlying claims will be determined in
arbitration.”); Roso-Lino Beverage Distributors, Inc. v. Coca-Cola Bottling Co., 739 F.2d 124,
125 (2d Cir. 1984) (“The fact that a dispute is to be arbitrated, however, does not absolve the
court of its obligation to consider the merits of a requested preliminary injunction.”).


                                                  7
          Case 1:20-cv-05240-LJL Document 57 Filed 10/05/20 Page 8 of 14




the end of trial to resolve the harm.” Faively, 559 F.3d at 118 (quoting Grand River Enter. Six

Nations, Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007)). The “mere possibility of irreparable

harm is insufficient to justify the drastic remedy of a preliminary injunction.” Borey v. Nat’l

Union Fire Ins. Co., 934 F.2d 30, 34 (2d Cir. 1991).

       Where, however “(i) an injunction will alter, rather than maintain, the status quo, or

(ii) an injunction will provide the movant with substantially all the relief sought and that relief

cannot be undone even if the defendant prevails at a trial on the merits,” the Second Circuit

requires the movant to meet a higher standard. Tom Doherty Assocs., Inc. v. Saban Ent., Inc., 60

F.3d 27, 33-34 (2d Cir. 1995). The movant must make “a clear showing that [it] is entitled to the

relief requested, or [that] extreme or very serious damage will result from a denial of preliminary

relief.” Id. at 34 (quoting Abdul Wali v. Coughlin, 754 F.2d 1015, 1025 (2d Cir. 1985)); see

Yang v. Kosinski, 960 F.3d 119, 127-28 (2d Cir. 2020); see also JN Contemporary Art LLC v.

Phillips Auctioneers LLC, 2020 WL 4014985, at *3-4 (S.D.N.Y. July 15, 2020); Patrick v. Local

51, Am. Postal Workers Union, AFL-CIO, 2020 WL 703392, at *2 (S.D.N.Y. Feb. 11, 2020).

       In Tom Doherty Associates, the Second Circuit stated:

       If the use of a heightened standard is to be justified, the term “all the relief to which
       a plaintiff may be entitled” must be supplemented by a further requirement that the
       effect of the order, once complied with, cannot be undone. A heightened standard
       can thus be justified when the issuance of an injunction will render a trial on the
       merits largely or partly meaningless, either because of temporal concerns, say, a
       case involving the live televising of an event scheduled for the day on which
       preliminary relief is granted, or because of the nature of the subject of the litigation,
       say, a case involving the disclose of confidential information. The bottom line is
       that, if a preliminary injunction will make it difficult or impossible to render a
       meaningful remedy to a defendant who prevails on the merits at trial, then the
       plaintiff should have to meet the higher standard of substantial or clear showing of,
       likelihood of success to obtain preliminary relief.




                                                  8
         Case 1:20-cv-05240-LJL Document 57 Filed 10/05/20 Page 9 of 14




60 F.3d at 35; see also Moore v. Consol. Edison Co. of New York, 409 F.3d 506, 511 (2d Cir.

2005); 11A Charles A. Wright and Arthur R. Miller, Federal Practice and Procedure § 2948 (3d

ed. 2020) (hereinafter, “Wright and Miller”).

       Several rules follow from these principles. First, “[c]onclusory allegations lacking

supporting evidence will not support a preliminary injunction.” Crichlow v. Fischer, 2015 WL

678725, at *8 (S.D.N.Y. Feb. 17, 2015); see Hancock v. Essential Res., Inc., 792 F. Supp. 924,

928 (S.D.N.Y. 1992) (“Preliminary injunctive relief cannot rest on mere hypotheticals.”); see

also Int’l Home Care Servs. of New York, LLC v. People’s United Bank, Nat’l Ass’n., 2020 WL

5752187, at *5 (E.D.N.Y. Sept. 24, 2020) (“Other than the conclusory assertions that its business

may close, [p]laintiff has not proffered evidence showing that its business could not be returned

to the status quo ante with money damages at the conclusion of this case.”). Second, a movant

cannot manufacture its own exigency and “[i]f the harm complained of is self-inflicted, it does

not qualify as irreparable.” Caplan v. Fellheimer Eichen Braverman & Kaskey, 68 F.3d 828, 839

(3d Cir. 1995); see Sun Chem. Corp. v. Dainippon Ink & Chems., Inc., 635 F. Supp. 1417, 1423

(S.D.N.Y. 1986) (denying preliminary injunction because the injury was avoidable). Third,

irreparable harm does not exist where alternatives are available to a movant, even if “these

alternatives are less convenient.” Molloy v. Metro Transp. Auth., 94 F.3d 808, 813 (2d Cir.

1996); see New Pac. Overseas Grp. (USA) Inc. v. Excal Int’l Dev. Corp., 1999 WL 285493, at *8

(S.D.N.Y May 6, 1999). Fourth, “specific relief is not the conventional remedy for breach of

contract” and “[i]f an injury can be appropriately compensated by an award of monetary

damages, then an adequate remedy at law exists, and no irreparable injury may be found to

justify specific relief.” Register.com, Inc. v. Verio, Inc., 356 F.3d 393, 404 (2d Cir. 2004).




                                                  9
         Case 1:20-cv-05240-LJL Document 57 Filed 10/05/20 Page 10 of 14




       CEW principally makes two arguments in support of its request for preliminary

injunctive relief. First, it argues that “the question of irreparable harm is answered by the

language of the Supply Agreement itself, under which the parties recognize and acknowledge

‘that the other party would be damaged irreparably in the event any of the provisions of this

Agreement are not performed in accordance with their specific terms.’” Dkt. No. 6 at 4 (quoting

Hansen Decl., Ex. A at 7). Second, invoking the security interest that BMO holds in the Supply

Agreement as well as the importance of the CEW fuel pellets to L’Anse and the potential

disruption to L’Anse if it is not supplied the pellets, CEW argues that:

       [L’Anse]’s brazenly intentional failure to pay [CEW] along with its stated intent to
       continue to take [CEW] pellets without paying, endangers both companies. The
       failure to pay, if not corrected, will begin tipping dominoes, risking BMO’s
       withdrawal of the financial support to both parties that is conditioned upon the
       continuation of the Supply Agreement. The withdrawal of that support would be a
       disastrous and potentially existential threat to [CEW] (and likely [L’Anse] as well).

Dkt No. 29 at 10.

       The first argument is readily dismissed. The parties to a contract cannot secure by

agreement among themselves the equitable power of the court. See Baker’s Aid, a Div. of M.

Raubvogel Co. v. Hussman Foodservice Co., 830 F.2d 13, 16 (2d Cir. 1987) (“[T]he contractual

language declaring money damages inadequate in the event of a breach does not control the

question whether preliminary injunctive relief is appropriate.”); see also Coventry Capital US

LLC v. EEA Life Settlements, Inc., 2018 WL 7080327, at *2 (S.D.N.Y. Dec. 17, 2018) (same);

Int’l Creative Mgmt. Inc. v. Abate, 2007 WL 950092, at *6 (S.D.N.Y. Mar. 28, 2007) (same).

       Plaintiff’s second argument is supported only by conclusory statements. Plaintiff’s

counsel states, what is repeated in Plaintiff’s brief, that L’Anse’s failure to pay if not corrected

“will begin tipping dominoes” and “risk[s]” BMO’s withdrawal of financial support which, in

turn, would be a “disastrous and potentially existential threat” to CEW. Dkt. No. 30 ¶ 8. He also



                                                  10
         Case 1:20-cv-05240-LJL Document 57 Filed 10/05/20 Page 11 of 14




states that “[i]f this continues, [CEW] will be forced to scale back operations, laying off essential

Wisconsin employees whose specialized training an experience in this niche industry cannot be

easily replaced,” and that “[w]ithout access to credit and faced with an irreparable loss of talent,

[CEW] will not exist in its current form (if at all) after lengthy arbitration.” Id. ¶ 10. He further

asserts that without L’Anse’s payments, CEW will not pay its business partners, “which will

irreparably damage these key relationships.” Id. ¶ 11. The only hard fact asserted by Plaintiff’s

counsel is that the Supply Agreement accounts for approximately 50 percent of CEW’s sales. Id.

¶ 9.

       L’Anse responds with the declaration of Camilo Patrignani. Patrignani managed CEW

from the time it was a pilot facility in 2010 until he transitioned to a different energy related role

at Libra Group in 2015. Dkt. No. 34 ¶ 2. He states that he had spoken to BMO about the dispute

between the parties and the fraud allegations surrounding the Supply Agreement, and “BMO did

not indicate an intent to withdraw financial support.” Id. ¶ 4. He asserts that based on his review

of the audited financial statements of Convergen and CEW for 2019, “CEW will not only be able

to pay all operational expenses but will continue to be profitable if L’Anse ceases to purchase

pellets from CEW.” Id. ¶ 5. He also notes that CEW is paid significant tipping fees to accept

waste from suppliers, which is then converted to the pellets, and that CEW applied for a

Paycheck Protection Program forgivable loan of at least $400,000 that is helping to sustain its

operations, including employee payroll. Id. ¶¶ 6-7.

       The Court finds that Plaintiff has not satisfied its burden to clearly demonstrate the threat

of irreparable harm. It is true that there is “no ironclad rule” against the issuance of a

preliminary injunction for a breach of contract. Register.com, 356 F.3d at 404. Injunctive relief

is permissible when, for example, the movant presents evidence that it would be “impossible to




                                                  11
         Case 1:20-cv-05240-LJL Document 57 Filed 10/05/20 Page 12 of 14




estimate ‘with any precision the amount of the monetary loss which has resulted and which

would result in the future’” as a result of the non-movant’s contract breaches. Id. (citation

omitted). It is also permissible when “it would be very difficult to calculate monetary damages

that would successfully redress the loss of a relationship with a client that would produce an

indeterminate amount of business in years to come.” Ticor Title Ins. Co. v. Cohen, 173 F.3d 63,

68-69 (2d Cir. 1999). Courts have also granted preliminary injunctive relief “when the potential

economic loss is so great as to threaten the existence of the moving party’s business . . . even

though the amount of direct financial harm is readily ascertainable.” Wright and Miller

§ 2948.1; see also Rex Medical L.P. v. Angiotech Pharma (US), Inc., 754 F. Supp. 2d 616,

622-23 (S.D.N.Y. 2010) (finding irreparable harm and granting preliminary injunctive relief

where, as a result of defendant’s breach of contract, plaintiff was deprived of the opportunity to

sell an entire line of merchandise comprising 90% of its business, which would lead to a

reduction in workforce, severely impact profitability, and injure goodwill and reputation).

        Plaintiff’s evidence does not approach the quality of the evidence in those cases or that is

necessary to support preliminary injunctive relief. Plaintiff has not offered evidence that the

amount of loss it has suffered, or is likely to suffer, from Defendant’s non-payment of the

invoices and decision to cease ordering pellets would be difficult to calculate nor has it presented

evidence that the loss will be so great as to threaten the existence of its business. It relies

primarily on the risk that BMO will withdraw its financial support to both parties if L’Anse

continues to fail to pay and the follow-on damage that such withdrawal of support will cause

Plaintiff. It also relies on the generalized statement that “[i]f this continues,” it will be forced to

scale back operations and will cease to exist “after lengthy arbitration.” Dkt. No. 30 ¶ 10. But,

on this record, the risk that BMO will withdraw its support and the corresponding risk that CEW




                                                  12
         Case 1:20-cv-05240-LJL Document 57 Filed 10/05/20 Page 13 of 14




will be forced to scale back its operations in a manner that will prevent it from being able to

scale back up is entirely speculative. There is no evidence that BMO has withdrawn its support

or threatened to do so. There is no evidence that, if it threatened to do so, the parties—both of

whom apparently need financial support—would be unable to reach an accommodation with

BMO that would permit the continued support without need for court intervention. Although

Plaintiff asserted the contrary at argument, there also is no evidence that if BMO withdraws its

support, CEW will not be able to find some other source of credit that will sustain it until the

time that the rights of the parties are adjudicated and until CEW is paid or receives damages, if it

is so entitled. Any of these factors alone would likely defeat Plaintiff’s request for preliminary

injunctive relief. Together, they are fatal.

       As to the loss of revenue to the business, the loss of 50% of CEW’s sales is undoubtedly

large and will have an impact on CEW’s business during the time period before the arbitration is

resolved; however, Plaintiff has offered no evidence that the follow-on consequences of which it

fears are either actual or imminent.

       Finally, to the extent that Plaintiff asserts that the length of the arbitration itself and the

time it will take the arbitrators to make a decision on the preliminary relief will cause it

irreparable harm, the Court notes that the problem is, to a large degree, of Plaintiff’s own

manufacture. CEW was the party who invoked arbitration regarding the Supply Agreement and

only thereafter initiated this litigation. It did not need to invoke arbitration. L’Anse moved to

stay the arbitration in favor of litigation before this Court, but CEW opposed that motion. The

Court denied L’Anse’s motion to stay the arbitration. Convergen Energy, 2020 WL 4500184, at

*8. Similarly, L’Anse (and other Libra Group entities) initiated litigation in this Court regarding

the Acquisition Agreement and CEW moved to dismiss based on the arbitration clause in the




                                                  13
          Case 1:20-cv-05240-LJL Document 57 Filed 10/05/20 Page 14 of 14




Supply Agreement. The Court ordered those claims to arbitration. Id., 2020 WL 5549039, at

*18. If CEW wanted expedition and feared that there would be delay in arbitration, it could have

asked for expedited discovery and an expedited trial on a permanent injunction. It would not

have been burdened with the requirement to prove irreparable harm necessary for preliminary

injunctive relief.

         That is not the choice CEW made. At argument, CEW candidly admitted that it

eschewed litigation and chose arbitration believing that that process would be more expedited.

But, having so chosen and having deprived L’Anse of its forum of choice, CEW cannot be heard

to complain that it guessed wrong and that this Court should grant, what is in effect, mandatory

and ultimate relief because otherwise CEW would have to wait too long for relief through

arbitration. CEW created that exigency and now has to live with it.

         Given the Court’s findings on irreparable harm, it is unnecessary for the Court to address

the likelihood of success on the merits and the various arguments made by the parties as to that

issue.


         SO ORDERED.
Dated: October 5, 2020                                __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                            United States District Judge




                                                 14
